Citation Nr: 0501452	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-14 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to increased (compensable) evaluation for 
deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran an increased evaluation 
for his service-connected deviated septum.

In March 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

The veteran's service-connected disability is manifested by 
enlargement of the turbinate of the left nostril resulting in 
narrowing of the left nostril.


CONCLUSION OF LAW

The criteria for a compensable rating for deviated septum 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 2002 statement 
of the case, a March 2003 supplemental statement of the case, 
and a VCAA letter was sent in March 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  The March 2004 letter informed 
the veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the March 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in April 1954, the veteran was granted 
noncompensable service connection for deviated septum.  This 
decision was based on the veteran's statements, and a VA 
examination report, which indicated that the veteran's 
condition was due to trauma.  The non-compensable rating has 
remained in effect since that time.

A November 1999 VA treatment record indicates that the 
veteran complained of mild nasal congestion without sinus 
drainage.  On examination, there was right septal deviation, 
with no drainage or turbinate hypertrophy.  

A November 2000 VA treatment record indicates that the 
veteran had vague complaints of sinus congestion lately, had 
a possible history of sinus congestion, had a chronic cold 
for the prior couple of months, and felt mildly congested.

A December 2000 VA treatment examination indicates that the 
veteran complained of chronic nasal congestion.  He denied 
infection, sinusitis, or purulent discharge.  He had no 
dyspnea at rest or on exertion, and he was on Beclomethasone 
nasal spray with some improvement of the symptoms.  He denied 
any headaches, pain, fevers, chills, or difficulty with 
speaking.  On examination, there was a mild right septal 
deviation.  Turbinates were normal.  There was no 
hypertrophy, sinuses were nontender, the oropharynx was 
clear, and the thyroid was not palpable.  There was regular 
sinus rhythm.  The sinus x-rays were normal, with no evidence 
of infection.  The assessment was status post sertoplasty, 
examination unremarkable for any pathology, and no evidence 
that the condition had worsened in the last 40 years since 
the 1954 surgery.  

A June 2002 VA mental health progress report indicates that 
the veteran complained of sinus problems.  

A March 2003 VA examination indicates that the veteran 
complained of difficulty breathing through the nose, and 
constant sniffling at night.  He denied any purulent 
discharge or shortness of breath at rest.  He used 
Beclomethasone nasal spray twice daily.  He did not have any 
speech impairment.  He denied chronic or recurrent sinusitis.  
He denied any allergies.   On examination, there was no 
tenderness over the maxillary or frontal sinuses.  He had 
mucosal erythema and edema of both nostrils.  He had 
enlargement of his turbinate of the left nostril, causing 
narrowing of the left nostril.  His throat was unremarkable.  
There was no adenopathy.  The assessment was nasal 
obstruction secondary to hypertrophy of the turbinates in the 
left nostril.

The veteran received treatment at a VA facility during 2003 
and 2004 for various disorder.  During this time he had no 
complaints concerning difficulty breathing.  In June 2004 he 
reported no nasal congestion.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The RO has assigned a noncompensable rating for the veteran's 
deviated septum in accordance with the criteria set forth in 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

Under Diagnostic Code 6502, a 10 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned for traumatic nasal septum deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the evidence of record demonstrates that 
the veteran has septal deviation to the right, which was 
described as mild during a December 2000 outpatient 
examination.  Also, the examination showed no nasal 
obstruction.

The March 2003 VA examination indicates that the veteran 
complained of difficulty breathing through the nose, and 
constant sniffling at night.  However, the examination 
diagnosed obstruction only in the left nostril.  
Additionally, the obstruction was described as a narrowing in 
nasal obstruction secondary to hypertrophy of the turbinates 
in the left nostril.  Said finding is not indicative of a 
complete obstruction.  Also, when seen at the VA outpatient 
clinic in June 2004 he reported no nasal congestion.

Based on the record the Board finds that the evidence does 
not show complete obstruction of the left nasal passageway or 
obstruction involving the right nasal passageway.  Thus, the 
criteria for a higher rating are not met.  

The degree of impairment does not satisfy the criteria for 
the next higher rating.  38 C.F.R. § 4.7 (2004).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased (compensable) evaluation for 
deviated septum is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


